&8W5*
                                  ELECTRONIC RECORD




COA #        02-13-00319-CR                        OFFENSE:        38.04


             Michael Oliver Smith v. The State
STYLE:       ofTexas                               COUNTY:         Wichita

COA DISPOSITION:         AFFIRMED                  TRIAL COURT:    78th District Court


DATE: 04/09/15                       Publish: NO   TC CASE #:      52,047-B




                           IN THE COURT OF CRIMINAL APPEALS


            Michael Oliver Smith v. The State of
STYLE:      Texas                                       CCA#:             4>$6-/S*
             PROSE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                        JUDGE:

DATE:        /l/ojl^O if                                SIGNED:                          PC:_

JU   DGE:      fu£\ C0u^a^<~                            PUBLISH:                         DNP:




                                                                                         MOTION FOR

                                                      REHEARING IN CCA IS:

                                                     JUDGE:



                                                                               ELECTRONIC RECORD